Exhibit 10.6
EXECUTION COPY
AMENDMENT NO. 1 TO STOCK PURCHASE AGREEMENT
This Amendment No. 1 to Stock Purchase Agreement (the “Amendment”) is effective
as of October 1, 2008, by and among Woodward Governor Company, a Delaware
corporation (the “Buyer”), MPC Products Corporation, an Illinois corporation
(“MPC”), Techni-Core, Inc., a Delaware corporation (“Techni-Core”), The
Successor Trustees of the Joseph M. Roberti Revocable Trust dated December 29,
1992 (the “Joseph M. Roberti Trust”), Maribeth Gentry, as Successor Trustee of
the Vincent V. Roberti Revocable Trust dated April 4, 1991 (together with the
Joseph M. Roberti Trust, the “Techni-Core Shareholders”) and the individuals and
entities listed on Schedule I thereto (as amended by this Amendment) (the “Other
MPC Shareholders” and together with Techni-Core and the Techni-Core
Shareholders, the “MPC Shareholders”).
PRELIMINARY STATEMENTS
A. The Buyer, MPC and the MPC Shareholders (collectively, the “Parties”) entered
into that certain Stock Purchase Agreement dated August 19, 2008 (the “SPA”).
Capitalized terms not otherwise defined herein have the meanings ascribed to
them in the SPA.
B. The Parties desire to amend the SPA.
AGREEMENT
The parties, intending to be legally bound, agree as follows:

  1.  
Amendment to SPA.

  (a)  
The following sentence is added after the last sentence in the definition of the
term “Indebtedness” in Section 1.2 of the SPA:

“Solely for purposes of calculating Estimated Indebtedness, Final Indebtedness,
Estimated Net Working Capital and Final Net Working Capital, (i) Indebtedness
shall not include the amount of Cash required to secure Irrevocable Standby
Letter of Credit No. HACH114321OS, issued by Harris N.A., dated November 8,
2005, in the amount of $50,000.00, and Irrevocable Standby Letter of Credit No.
HACH127280OS, issued by Harris N.A., dated April 29, 2008, in the amount of
$660,967.00, and (ii) Indebtedness shall include the value of those payables
that would have otherwise been paid in the Ordinary Course of Business prior to
Closing but for the steps taken by the Companies to fix the outstanding amount
under the Companies’ line of credit with Harris Bank N.A. to accommodate the
closing of the Contemplated Transactions (such payables described in this clause
(ii) are defined as the “Subject Payables”).”

  (b)  
The following definition is added immediately after the definition of “Straddle
Period Tax Matter” in Section 1.2 of the SPA:

“‘Subject Payables’ is defined in the definition of Indebtedness.”

 

 



--------------------------------------------------------------------------------



 



  (c)  
The definition of the term “Target Net Working Capital” in Section 1.2 of the
SPA is deleted in its entirety and replaced with the following “‘Target Net
Working Capital’ means $87,404,000.”
    (d)  
Section 2.4(a)(viii) of the SPA is amended to replace the phrase “certificates
of MPC, Techni-Core and the Non-Natural Persons certifying” with the phrase
“certificates of MPC and Techni-Core certifying”.
    (e)  
Section 2.5(b) of the SPA is amended to add the following at the end of the
second sentence, immediately before the final period: “and in accordance with
GAAP as applied consistently with and reflected in the Companies’ December 31,
2007 Financial Statements and further adjusted as set forth on Schedule 2.5”.
    (f)  
The following is added after the second sentence of Section 2.5(b) of the SPA,
as amended above: “In the event the difference between (i) the Final Net Working
Capital as calculated pursuant to this Section 2.5 is less than (ii)
$85,404,000, then the Final Net Working Capital will be increased by the lesser
of (x) 50% of such difference or (y) $625,000.”
    (g)  
The second sentence of Section 2.5(c)(ii) of the SPA is amended to replace the
word “service” with the word “serving.”
    (h)  
The penultimate sentence of Section 2.5(c)(ii) of the SPA is amended to add the
following immediately before the first parenthetical: “and in accordance with
GAAP as applied consistently with and reflected in the Companies’ December 31,
2007 Financial Statements and further adjusted as set forth on Schedule 2.5”.
    (i)  
Schedule 2.5 of the SPA is amended by replacing the line item reference to
Target Net Working Capital of $88,760,000 with the line item reference to Target
Net Working Capital of $87,404,000.
    (j)  
The following sentence is added to the end of the first paragraph of
Schedule 2.5:

“For the avoidance of doubt, (i) accrual for earned but unused employee vacation
time for fiscal year 2008 is included in the calculation of Estimated Net
Working Capital and shall be included in the calculation of Final Net Working
Capital and (ii) the Subject Payables are excluded from the calculation of
Estimated Net Working Capital and shall be excluded from the calculation of
Final Net Working Capital.”

  (k)  
The parenthetical “(A)”, but none of the text following such parenthetical, is
deleted from the second sentence of Section 3.5(a) of the SPA.

  (l)  
The following is added after the first sentence of Section 3.14(c) of the SPA:

“Notwithstanding anything to the contrary contained herein, the failure of the
Sellers to obtain the Consent (with respect to the Contemplated Transactions) of
any party to an Applicable Contract with a value of less than $1,000,000 per
annum shall not be deemed a breach of this Section 3.14(c).”

 





--------------------------------------------------------------------------------



 



  (m)  
The following is added as a new Section 3.14(e) of the SPA following the end of
Section 3.14(d):

“(e) The aggregate Liability of the Companies pursuant to the contract listed on
Schedule 3.14(e) shall not exceed $500,000 with respect to any Contract entered
into by any Company which was negotiated in any part prior to the Closing Date.”

  (n)  
The attached Schedule 3.14(e) is added to the Sellers’ Disclosure Schedules,
effective as of the date of the SPA.
    (o)  
Section 9.4(c) of the SPA is amended to add “Other than with respect to a claim
involving fraud by any of the Sellers,” at the beginning of the sentence prior
to the phrase “Buyer will not.”
    (p)  
The entire text of Section 9.4 of the SPA, including the amendment described in
paragraph (o) above, is moved in its entirety to create a new Section 7.5 of the
SPA, and existing Section 9.4 of the SPA is deleted in its entirety.
    (q)  
Section 10.2(d) of the SPA is amended to replace the phrase “or 5.6 then,” with
the phrase “or 5.6), then”.
    (r)  
Section 11.1(a) of the SPA is amended to add the word “any” after the word “to”
and before the phrase “Buyer Tax Act”.
    (s)  
The proviso immediately following Section 11.1(b)(iii) of the SPA is entirely
deleted and replaced with the following text:

“provided, however, that the Sellers will not be liable for or pay, nor shall
they have any obligation to indemnify or hold harmless the Buyer Indemnities
from and against any Tax Liability to the extent (i) such Tax Liability is
reflected as a Liability or reserve for Tax Liabilities in the Final Net Working
Capital, (ii) resulted directly or indirectly from a breach of
Section 7.1(n)(ii) by any Buyer Indemnitee, or (iii) such Tax Liability is
attributable to any Buyer Tax Act.”

  (t)  
The word “and” is stricken after the semi-colon in Section 11.1(d) of the SPA.
    (u)  
The following is inserted in the SPA as Section 11.1(e) immediately after
Section 11.1(d):

     
“(e) Any Selling Expenses that were not included in the Final Selling Expenses;
and”

  (v)  
Current Section 11.1(e) of the SPA is moved in its entirety to become
Section 11.1(f) and the parenthetical “(d)” is replaced with the parenthetical
“(e)”.
    (w)  
Clause (i) of the proviso of Section 11.3(a) of the SPA is amended to replace
the phrase “ninety days after the expiration of the applicable statute of
limitations” with the phrase “thirty-six months after the Closing Date”.

 





--------------------------------------------------------------------------------



 



  (x)  
Section 11.3(f) of the SPA is amended to replace the phrase “covenant,
representation, warranty, covenant or agreement set forth in Articles 3 and 4 of
this Agreement” with the phrase “representation, warranty, covenant or agreement
under this Agreement”.

  (y)  
Schedule I to the SPA is amended to add “Joseph A. Roberti” before “Lisa Downs”.

2. Effect on the SPA. On and after the date hereof, each reference in the SPA to
“this Agreement”, “herein,” “hereof,” “hereunder” or words of similar import
shall mean and be a reference to the SPA as amended hereby.
3. Incorporation of SPA Provisions. The following sections of the SPA are
incorporated by reference and made a part of this Amendment as if fully set
forth herein: Section 13.1 (Notices), Section 13.6 (Severability), Section 13.7
(Assignments, Successors and No Third Party Rights), Section 13.8 (Enforcement
of Agreement), Section 13.9 (Waiver), Section 13.10 (Governing Law;
Jurisdiction; Service of Process) and Section 13.11 (Counterparts).
4. Ratification of the SPA. The SPA, as amended by this Amendment, is hereby
ratified and confirmed in all respects and will remain in full force and effect.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 





--------------------------------------------------------------------------------



 



The parties have executed and delivered this Amendment on the date indicated in
the first sentence of this Amendment.

                  WOODWARD GOVERNOR COMPANY            
 
               
By:
  /s/ A. Christopher Fawzy            
 
 
 
Name: A. Christopher Fawzy            
 
  Title: Vice President, General Counsel and            
 
            Corporate Secretary            
 
                MPC PRODUCTS CORPORATION            
 
               
By:
  /s/ Kenneth Lowe            
 
 
 
Name: Kenneth Lowe            
 
  Title: Vice President            
 
            Chief Financial Officer            
 
                TECHNI-CORE, INC.            
 
               
By:
  /s/ Joan H. Roberti            
 
 
 
Name: Joan H. Roberti            
 
  Title: President            
 
                SELLERS:            
 
                THE SUCCESSOR TRUSTEES OF THE JOSEPH M. ROBERTI REVOCABLE TRUST
DATED DECEMBER 29, 1992       MARIBETH R. GENTRY, AS SUCCESSOR TRUSTEE OF THE
VINCENT V. ROBERTI REVOCABLE TRUST DATED APRIL 4, 1991
 
               
By:
  /s/ Joan H. Roberti       By:   /s/ Maribeth R. Gentry
 
               
 
  Name: Joan H. Roberti           Name: Maribeth R. Gentry
 
  Title: Successor Co-Trustee           Title: Successor Trustee

 





--------------------------------------------------------------------------------



 



                  LISA DOWNS AND GREG DOWNS,
TRUSTEES OF THE ROBERTI-DOWNS
CHARITABLE REMAINDER TRUST       KATHY ROBERTI-KIEPURA, AS TRUSTEE OF
THE KATHY ROBERTI-KIEPURA ANNUITY TRUST
FBO MATTHEW ROBERTI KIEPURA
 
               
By:
  /s/ Lisa Downs       By:   /s/ Kathy Roberti-Kiepura
 
               
 
  Name: Lisa Downs           Name: Kathy Roberti-Kiepura
 
  Title: Trustee           Title: Trustee
 
               
By:
  /s/ Greg Downs            
 
 
 
Name: Greg Downs            
 
  Title: Trustee            
 
                KATHY ROBERTI-KIEPURA, AS TRUSTEE
OF THE KATHY ROBERTI-KIEPURA ANNUITY
TRUST FBO LAURA ROBERTI KIEPURA       MARIBETH ROBERTI GENTRY, AS TRUSTEE OF
THE MARIBETH ROBERTI GENTRY REVOCABLE
TRUST DATED AUGUST 7, 2001
 
               
By:
  /s/ Kathy Roberti-Kiepura       By:   /s/ Maribeth Roberti Gentry
 
               
 
  Name: Kathy Roberti-Kiepura           Name: Maribeth Roberti Gentry
 
  Title: Trustee           Title: Trustee
 
                MARIBETH R. GENTRY, TRUSTEE OF THE
MARIBETH R. GENTRY GRANTOR
RETAINED ANNUITY TRUST       RENEE R. LEGAULT, TRUSTEE OF THE
RENEE R. LEGAULT GRANTOR
RETAINED ANNUITY TRUST
 
               
By:
  /s/ Maribeth R. Gentry       By:   /s/ Renee R. Legault
 
               
 
  Name: Maribeth R. Gentry           Name: Renee R. Legault
 
  Title: Trustee           Title: Trustee
 
                ROSE R. BASILE, AS TRUSTEE OF THE
RALPH T. BASILE TESTAMENTARY CREDIT
SHELTER TRUST U/W DATED JULY 9, 2002            
 
               
By:
  /s/ Rose R. Basile            
 
               
 
  Name: Rose R. Basile            
 
  Title: Trustee            

 





--------------------------------------------------------------------------------



 



         
/s/ Joseph A. Roberti
      /s/ Lisa Downs
 
       
Joseph A. Roberti
      Lisa Downs
 
       
/s/ Lynne Rittiner
      /s/ Rene Rittiner
 
       
Lynne Rittiner
      Rene Rittiner
 
       
/s/ Kathy Roberti-Kiepura
      /s/ Donna Schroeder
 
       
Kathy Roberti-Kiepura
      Donna Schroeder
 
       
/s/ Renee Legault
      /s/ Anne Conklin
 
       
Renee Legault
      Anne Conklin
 
       
/s/ Rose Basile
      /s/ Michael Roberti
 
       
Rose Basile
      Michael Roberti
 
       
/s/ Dorothy Roberti
      /s/ Dominick Roberti
 
       
Dorothy Roberti
      Dominick Roberti
 
       
/s/ Jacqueline Roberti
      /s/ David Nemchick _
 
       
Jacqueline Roberti
      David Nemchick
 
       
/s/ Lillian Nemchick
      /s/ Arlene Gail Campbell
 
       
Lillian Nemchick
      Arlene Gail Campbell

 





--------------------------------------------------------------------------------



 



Schedule 3.14(e)
[Intentionally Removed]

 

